Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 1 of 25




                APPLE SAMPLE TYING MODULE




                                1
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 2 of 25




1.1     Count 6: Alleged Sherman Act Tying

        Epic alleges that Apple unlawfully ties iOS App Distribution services (the alleged tying

product market) to iOS In-App Payment Processing services (the alleged tied product market).

Compl. ¶¶ 233-45. Epic alleges in the alternative that the relevant tied product market is the sub-

market for processing purchases of virtual gaming products within mobile iOS games. Id. ¶ 239.

        Epic claims that the alleged tying arrangement should be condemned under both the per se

rule and the rule of reason. Apple disagrees that application of the per se rule is appropriate in this

case, and asserts it cannot be held liable for tying under either framework.

        Undisputed Principles

        Tying involves the linking of two separate products from two separate product markets.

Jefferson Parish Hospital Dist. No. 2 v. Hyde, 466 U.S. 2, 21 (1984). In a tying arrangement, a

party “conditions the sale of one product (the tying product) on the buyer’s purchase of a second

product (the tied product).” Cascade Health Sols. v. PeaceHealth, 515 F.3d 883, 912 (9th Cir.

2008); accord Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 461 (1992). “[T]he

essential characteristic of an invalid tying arrangement lies in the seller’s exploitation of its control

over the tying product to force the buyer into the purchase of a tied product that the buyer either

did not want at all, or might have preferred to purchase elsewhere on different terms.” Jefferson

Par., 466 U.S. at 12; see also Cascade Health Sols., 515 F.3d at 914 (“[C]oercion is often the

touchstone in assessing a claim of illegal tying.”).

        As courts recognize, “tying may have procompetitive justifications.” Nat’l Collegiate

Athletic Ass’n v. Bd. of Regents of Univ. of Oklahoma, 468 U.S. 85, 104 n.24 (1984); see also

Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1199-200 (9th Cir. 2012) (“Like other vertical

restraints, tying arrangements may promote rather than injure competition.”). An alleged tying



                                                   2
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 3 of 25




arrangement can therefore be analyzed under the per se rule or the rule of reason. See, e.g.,

Cascade Health Sols., 515 F.3d at 913.

       Disputed Principles

       1. Epic states: ____.

       2. Apple states: A per se analysis is inapplicable as a matter of law. The categories of

conduct condemned per se are “narrow.” Texaco Inc. v. Dagher, 547 U.S. 1, 8 (2006). Such

treatment is reserved for restraints that “considerable experience,” Broad. Music, Inc. v. Columbia

Broad. Sys., Inc., 441 U.S. 1, 9 (1979), shows “always or almost always tend to restrict competition

and decrease output,” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2283 (2018); see also, e.g., United

States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972) (noting “horizontal territorial limitations”

as “[o]ne of the classic examples of per se violations”—an exception from the “‘rule of reason’

analysis” used “for determining whether most business combinations or contracts violate the

prohibitions of the Sherman Act naked”). As a result, “the rule of reason, rather than per se

analysis, should govern” in tying cases “involv[ing] software that serves as a platform for third-

party applications.” United States v. Microsoft, 253 F.3d 34, 89 (D.C. Cir. 2001).

       Indeed, the rule of reason is particularly appropriate in cases that examine business models

and arrangements without “close parallel[s] in prior antitrust cases,” and “simplistic application of

per se tying rules carries a serious risk of harm.” Microsoft, 253 F.3d at 59; see also FTC v. Indiana

Federation of Dentists, 476 U.S. 447, 458-459 (1986) (“[W]e have been slow . . . to extend per se

analysis to restraints imposed in the context of business relationships where the economic impact

of certain practices is not immediately obvious”); FTC v. Qualcomm Inc., 969 F.3d 974, 990–91

(9th Cir. 2020) (“Novel business practices—especially in technology markets—should not be

‘conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as to the



                                                  3
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 4 of 25




precise harm they have caused or the business excuse for their use.’”). This Court has already

recognized that Epic’s lawsuit “challenges the fundamental operation of digital platforms affecting

millions of users” and “presents questions at the frontier edges of antitrust law.” Epic Games, Inc.

v. Apple Inc., No. 4:20-CV-05640-YGR, 2020 WL 5993222, at *1, 6 (N.D. Cal. Oct. 9, 2020).

Moreover, applying a per se rule could chill technological innovation. See Microsoft, 253 F.3d at

94-95 (cautioning that “wooden application of per se rules” to “bundling in platform software

markets” could “cast a cloud over platform innovation”).

       The per se rule also should be rejected in light of the procompetitive effects of the

challenged conduct. See Leegin Creative Leather Products, Inc. v. PSKS, Inc., 551 U.S. 877, 894

(2007) (rule of reason applies where arrangement “can have either procompetitive or

anticompetitive effects”); see also P. Areeda & H. Hovenkamp, Antitrust Law: An Analysis of

Antitrust Principles and Their Application ¶ 1703g (4th ed. 2020 supp.) (recognizing “[m]ajor

beneficial possibilities” of tying arrangements, including “protecting quality, lowering costs or

increasing value, increasing price competition, aiding entry, or rewarding a valuable patent”).




                                                 4
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 5 of 25




       1.1.1   Sherman Act Tying Claims under the Rule of Reason

       Undisputed Principles

       To “prevail on the merits” of an antitrust claim subject to the rule of reason, the plaintiff

must “prove, on the basis of a more thorough examination of the purposes and effects of the

practices involved, that the general standards of the Sherman Act have been violated.” Fortner

Enterps. v. U.S. Steel, 394 U.S. 495, 500 (1969). To carry this burden under a tying theory:

    First, Epic must prove that “two separate product markets have been linked” through the

       alleged tying of two separate and distinct products. Jefferson Parish Hosp., 466 U.S. at

       21.

    Second, Epic must prove “the existence of a tie” by showing that Apple “explicitly or

       implicitly imposes conditions linking the sale of a tying product with the sale of the tied

       product.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178 (9th Cir. 2016).

    Third, Epic must prove that Apple possessed market power in the relevant tying product

       market and that as a result Epic “was ‘coerced’ into buying the tied products from

       [Apple],” Cascade Health Sols., 515 F.3d at 900; see also Illinois Tool Works Inc. v. Indep.

       Ink, Inc., 547 U.S. 28, 46 (2006) (“[I]n all cases involving a tying arrangement, the plaintiff

       must prove that the defendant has market power in the tying product.”); P. Areeda & H.

       Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their Application

       ¶ 1728b (4th ed. 2020) (“Without power in the market for the tying product, a tie-in cannot

       be a vehicle for distorting competition in a second market. . . . [P]roving an unreasonable

       tie when the defendant lacks any significant tying-product power will be very difficult if

       not impossible.”); Paladin Assocs. v. Mont. Power Co., 328 F.3d 1145, 1159 (9th Cir.




                                                 5
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 6 of 25




       2003) (“Essential to . . . a tying claim is proof that the seller coerced a buyer to purchase

       the tied product.”).

    Fourth, Epic must prove that the arrangement “has a substantial and anticompetitive effect

       that harms consumers” in the relevant tied product market. Fed. Trade Comm’n v.

       Qualcomm Inc., 969 F.3d 974, 991 (9th Cir. 2020); see also Jefferson Parish Hosp., 466

       U.S. at 29-31 (no violation of rule of reason due to tying arrangement where no “showing

       that the [tied] market as a whole has been affected”); Brantley v. NBC Universal, Inc., 675

       F.3d 1192, 1200 (9th Cir. 2012) (plaintiff must show “an ‘actual adverse effect on

       competition’ caused by the tying arrangement” in the tied market); Bhan v. NME Hosps.,

       Inc., 929 F.2d 1404, 1413 (9th Cir. 1991); Apple iPod iTunes Antitrust Litig., No. C 05-

       00037 JW, 2009 WL 10678940, at *3 (N.D. Cal. Oct. 30, 2009) (in rule of reason cases,

       “a plaintiff cannot rely on a presumption of unreasonable anticompetitive effect, but instead

       must ‘provide a basis for finding that the [tying arrangement], as it actually operates in the

       market, has unreasonably restrained competition’”).

If Epic “carries its burden, then the burden shifts to [Apple] to show a procompetitive rationale for

the restraint.” Qualcomm, 969 F.3d at 991 (quoting Amex, 138 S. Ct. at 2284); accord Cty. of

Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1159 (9th Cir. 2001). If Apple makes this

showing, “[t]he burden then shifts back” to Epic to “show that an alternative is substantially less

restrictive and is virtually as effective in serving the legitimate objective without significantly

increased cost.” Cty. of Tuolumne, 236 F.3d at 1159 (emphasis in original; internal quotation

marks omitted).




                                                 6
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 7 of 25




               1.1.1.1 Rule of Reason Tying, Element 1: Existence of Separate Products

       Undisputed Principles

       Epic first must prove that the alleged tying product and the alleged tied product are

“separate and distinct” products, Rick-Mik Enters., Inc. v. Equilon Enters. LLC, 532 F.3d 963, 974

(9th Cir. 2008), that, if tied, would link “two separate product markets.” Jefferson Parish Hospital

Dist. No. 2 v. Hyde, 466 U.S. 2, 21 (1984); see also United States v. Microsoft Corp., 253 F.3d 34,

85 (D.C. Cir. 2001) (“[U]nless products are separate, one cannot be ‘tied’ to the other.”). “The

existence of distinct products depends upon ‘the character of the demand for the two items.’” Rick-

Mik Enters., 532 F.3d at 975 (quoting Jefferson Par. Hosp., 466 U.S. at 19).

       In determining whether iOS App Distribution services and iOS In-App Payment

Processing services are separate products, the Court must consider whether both are part of a “two-

sided platform.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2280 (2018). A “two-sided platform

offers different products or services to two different groups,” Amex at 2280, but from the

standpoint of market definition transactional platforms are not viewed as “supplying two separate

products, one to each side of the platform.” US Airways, Inc. v. Sabre Holdings Corp., 938 F.3d

43, 57 (2d Cir. 2019); see also Amex, 138 S. Ct. at 2286 n.8 (services offered to each platform side

“are not complements”). App platform “companies are best understood as supplying only one

product—transactions—which is jointly consumed by a [developer] and a [consumer].

[Developer] services and [consumer] services are both inputs to this single product.” Amex, 138

S. Ct. at 2286 n.8; see also Sabre Corp., 452 F. Supp. 3d at 137. Thus, “only one market should

be defined” for two-sided platforms. Amex, 138 S. Ct. at 2287; see also id. at 2280 (a product

market is defined to constitute a single transactional product even when the platform “allows

[members on one platform side] to avoid the cost of processing transactions and offers them quick,



                                                 7
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 8 of 25




guaranteed payment”). And if iOS App Distribution services and iOS In-App Payment Processing

services are part of a single market, no “tying arrangement can[] exist” as “two separate product

markets [cannot] be[] linked,” Jefferson Par. Hosp., 466 U.S. at 21; see also Kaufman v. Time

Warner, 836 F.3d 137, 141 (2d Cir. 2016) (“The ‘separate product’ element requires that the

alleged tying product and tied product be separate, i.e., they must exist in separate and distinct

product markets.”).

       Two additional principles are relevant in this case: Consumer demand and technological

integration.




                                                8
          Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 9 of 25




                        1.1.1.1.1    Existence of Separate Products—Consumer Demand
                        Test
          Undisputed Principles

          To determine whether the two allegedly separate items—here, iOS App Distribution

services and iOS In-App Payment Processing services—are separate and distinct products, the

Court must assess consumer demand for the tied product separate from the tying product. Rick-

Mik Enterprises, 532 F.3d at 975; accord Microsoft, 253 F.3d at 86. In other words, Epic must

prove that some customers want the two items separated and that separating the two is

technologically and economically possible. Philip E. Areeda & Herbert Hovenkamp, Antitrust

Law: An Analysis of Antitrust Principles and Their Application ¶ 1743 (4th ed. 2020). Epic must

adduce evidence of “sufficient consumer demand” for the allegedly tied product “so that it is

efficient for a firm to provide [the tied product] separately from [the tying product].” Eastman

Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 462 (1992).

          Epic may prove consumer demand with direct or indirect evidence. Direct evidence

“addresses the question whether, when given a choice, consumers purchase the tied good from the

tying good maker, or from other firms.” Rick-Mik Enterprises, 532 F.3d at 975. Indirect evidence

addresses “the behavior of firms without market power in the tying good market” and whether

“competitive firms always bundle the tying and tied goods” (in which case they are a single

product). Id. This includes evidence about “the history of the products being, or not being, sold

separately” as well as “the sale of the products separately in similar markets.” Kaufman, 836 F.3d

at 142.




                                                9
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 10 of 25




                       1.1.1.1.2      Existence of Separate Products—Integrated Products

       Undisputed Principles

       Even if the plaintiff demonstrates independent consumer demand for two items, they are

“a single product” if they are (or are part of) “an ‘integrated service.’” Epic Games, Inc. v. Apple

Inc., No. 4:20-CV-05640-YGR, 2020 WL 5993222, at *16 (N.D. Cal. Oct. 9, 2020). Because

“[a]lmost every product can be viewed as a package of component products—“a pair of shoes, for

example, as a package consisting of a left shoe and a right shoe; a man’s three-piece suit as a

package consisting of a jacket, vest, and pants; a belt as a package consisting of a buckle and a

strap”—courts must ensure that the alleged products are not merely “a package of components”

that provide a single service to the customer. Jack Walters & Sons Corp. v. Morton Bldg., Inc.,

737 F.2d 698, 703 (7th Cir. 1984); see also Jefferson Par., 466 U.S. at 39 (“[T]here must be a

coherent economic basis for treating the tying and tied products as distinct” because “[a]ll but the

simplest products can be broken down into two or more components that are ‘tied together’ in the

final sale.”). Consequently, the Court must determine whether iOS App Distribution services and

iOS In-App Payment Processing services are integrated components of a single product or an

overall “method of business.” Rick-Mik Enters., 532 F.3d at 974 (quoting Will v. Comprehensive

Accounting Corp., 776 F.2d 665, 670 n.1 (7th Cir 1985)).

       Apple has the initial burden of producing evidence of integration. Philip E. Areeda &

Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their Application ¶

1743c (4th Ed. 2020)). “At that point, [Epic] must produce contrary evidence.” Id. And if that

burden is met, “[Epic] has the burden of persuading the tribunal that two products exist under all

the single-product rationale[] put in issue by the defendant.” Id.




                                                10
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 11 of 25




               1.1.1.2 Rule of Reason Tying, Element 2: The Tie

       Undisputed Principles

       The “most fundamental requirement” of a tying claim is “the existence of a tie.” Aerotec

Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178 (9th Cir. 2016). Epic must prove that the

“sale of the desired (‘tying’) product [was] conditioned on purchase of another (‘tied’) product.”

Id.; see also Areeda & Hovenkamp ¶ 1752b (defining a tie as the improper imposition of

“conditions that explicitly or practically require buyers to take the second product if they want the

first one”). This condition must “require[] customers to take the defendant’s product B in order to

get its A—thereby foreclosing, to that extent, rival B suppliers from access to those customers.”

Areeda & Hovenkamp ¶ 1752c; see also Image Tech. Serv., Inc. v. Eastman Kodak Co., 903 F.2d

612, 615 (9th Cir. 1990) (similar).

       While a tying condition “need not be spelled out in express contractual terms,” it is not

enough for a plaintiff to show the defendant’s conduct amounted to a “‘de facto’ condition.”

Aerotec, 836 F.3d at 1178-79.           Consequently, “technological interrelationship among

complementary products” is insufficient to establish a tie. Foremost Pro Color, Inc. v. Eastman

Kodak Co., 703 F.2d 534, 542 (9th Cir. 1983); see also Apple iPod iTunes Antitrust Litig., No. C

05-00037 JW, 2009 WL 10678940, at *5 (N.D. Cal. Oct. 30, 2009) (that technological products

are developed, and are optimally used, in conjunction with one another does not establish a tie).




                                                 11
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 12 of 25




       1.1.2   Rule of Reason Tying, Element 3: Market Power and Coercion

       Undisputed Principles

       To prove coercion, Epic must prove by a preponderance of the evidence that Apple

exploited its alleged control over the tying product to force Epic into the purchase of the tied

product. See ABA Model Civil Jury Instrns. Ch. 2.E.7 (2016). This requirement is twofold. First,

Epic must prove the defendant exercised market power in the tying product. See Illinois Tool

Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 46 (2006) (“[I]n all cases involving a tying arrangement,

the plaintiff must prove that the defendant has market power in the tying product.”). Second, Epic

“must present evidence that the defendant went beyond persuasion” and in fact “coerced or forced

its customer to buy the tied product in order to obtain the tying product.” Paladin Assocs., Inc. v.

Montana Power Co., 328 F.3d 1145, 1159 (9th Cir. 2003); see also It’s My Party, Inc. v. Live

Nation, Inc., 811 F.3d 676, 684 (4th Cir. 2016) (rejecting argument that “tying occurs any time a

seller who has market power over product A offers it for sale together with product B”). In short,

Epic must prove by a preponderance of the evidence that Apple exploited its alleged market power

over iOS App Distribution services to force Epic into the purchase of iOS In-App Payment

Processing services.

       Market Power. To prove market power, Epic must show the defendant had “the power to

control prices or exclude competition” in the tying product market. Paladin Assocs., 328 F.3d at

1158; see also Rick-Mik Enters., Inc. v. Equilon Enters. LLC, 532 F.3d 963, 972 (9th Cir. 2008)

(“If [the defendant] lacks market power in the [tying product] market, there can be no cognizable

tying claim.”). “The best way to show” sufficient market power “is to establish directly that the

price of the tied package is higher than the price of components sold in competitive markets.”

Parts and Elec. Motors, Inc. v. Sterling Elec., Inc., 826 F.2d 712, 720 n.7 (7th Cir. 1987). Aside



                                                 12
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 13 of 25




from such direct evidence, Epic may prove market power by showing Apple had a sufficiently

high market share such that purchasers do not have alternative sources of the tying product or a

reasonably interchangeable substitute.1

        Coercion. Proving “power over the tying product creates only a potential for injury to

competition in the tied market.” Areeda & Hovenkamp ¶ 1734. Epic therefore must prove that

Apple exercised such market power by going beyond “acceptable persuasion” and instead illegally

coercing the plaintiff to purchase the tied product. Paladin Assocs., 328 F.3d at 1160.




 1
     The parties’ discussion of market power is supra pp. __.

                                                13
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 14 of 25




                1.1.2.1 Rule of Reason Tying, Element 4: Anticompetitive Effects

        Undisputed Principles

        If the plaintiff establishes the first three prerequisites to a tying claim (separate products, a

tie, and coercion and market power), the Court employs a burden-shifting framework to assess

whether the arrangement was unreasonable. Aya Healthcare Servs., Inc. v. AMN Healthcare, Inc.,

No. 17CV205-MMA (MDD), 2018 WL 3032552, at *17 (S.D. Cal. June 19, 2018). The plaintiff

first must prove “the activity is the type that restrains trade and that the restraint is likely to be of

significant magnitude.” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th Cir. 1991). If the

plaintiff meets this “initial burden, the defendant must offer evidence of pro-competitive effects.”

Id. If the defendant makes this showing, “[t]he burden then shifts back” to the plaintiff to “show

that an alternative is substantially less restrictive and is virtually as effective in serving the

legitimate objective without significantly increased cost.” Cty. of Tuolumne, 236 F.3d at 1159

(emphasis in original; internal quotation marks omitted). Because few tying claims are litigated

under the rule of reason, case law interpreting these requirements “is amazingly sparse.” Town

Sound & Custom Tops, Inc. v. Chrysler Motors Corp., 959 F.2d 468, 482 (3d Cir. 1992).




                                                   14
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 15 of 25




                       1.1.2.1.1      Anticompetitive Effects—Proof of Anticompetitive
                       Effects in the Relevant Market

        Undisputed Principles

        To “show that the activity is the type that restrains trade and that the restraint is likely to

be of significant magnitude,” Epic first must define and prove the existence of the alleged iOS In-

App Payment Processing market. See Bhan, 929 F.2d at 1413 (plaintiff must prove market for tied

product); United States v. Microsoft Corp., 253 F.3d 34, 95 (D.C. Cir. 2001) (plaintiff must provide

a “careful definition of the tied good market”).2

        If Epic satisfies this burden, then it either “must delineate a relevant market and show that

[Apple] plays enough of a role in that market to impair competition significantly” or show the

challenged restraint “actually produced significant anti-competitive effects in the relevant market.”

Bhan, 929 F.2d at 1413 (citing Jefferson Par., 466 U.S. at 29); see also In re Nat’l Collegiate

Athletic Ass’n Athletic Grant-in-Aid Cap Antitrust Litig., 375 F. Supp. 3d 1058, 1097 (N.D. Cal.

2019) (a plaintiff may meet their burden “by showing that ‘the defendant plays enough of a role’

in the relevant market ‘to impair competition significantly,’ or by showing that the challenged

restraint ‘has actually produced significant anti-competitive effects’”).        Direct evidence of

significant anticompetitive effects includes proof of reduced output or increased prices. Bhan, 929

F.2d at 1413. While this does not require “[a] full-blown market analysis” in every case, id., it

does require proof that the alleged tying arrangement restrained trade in the tied market to impair

competition, nSight, Inc. v. PeopleSoft, Inc., 296 F. App’x 555, 558 (9th Cir. 2008). Typically,

this in turn requires Epic to prove substantial “harm to existing competitors or [the] creat[ion] [of

new] barriers to entry.” Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1199 (9th Cir. 2012).


 2
     The parties’ discussion of market definition, including the alleged iOS In-App Payment
     Processing Market, is supra pp. __.

                                                    15
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 16 of 25




Proof of only “insignificant restrictions on competition,” however, is insufficient. Grimmelmann

v. Pulte Home Corp., No. CV-08-1878-PHX-FJM, 2009 WL 1211771, at *4 (D. Ariz. May 1,

2009).




                                              16
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 17 of 25




                      1.1.2.1.2    Anticompetitive Effects—Production of Evidence of
                      Procompetitive Effects

       Undisputed Principles

       If the plaintiff satisfies its initial burden, “the defendant must offer evidence of pro-

competitive effects.” Bhan, 929 F.2d at 1413. This may include evidence of maintaining or

lowering prices, reducing costs, increasing output, or improving the quality of the product or

service, among other things. See Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An

Analysis of Antitrust Principles and Their Application ¶ 1717a (4th Ed. 2020).




                                                 17
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 18 of 25




                      1.1.2.1.3      Anticompetitive Effects—Less Restrictive Means

       Undisputed Principles

       If a defendant offers evidence of the tying arrangement’s pro-competitive effects, the

plaintiff must “show that any legitimate objectives can be achieved in a substantially less

restrictive manner.” Bhan, 929 F.2d at 1413. To do so, the plaintiff must show that the tying

arrangement was not “reasonably necessary” to achieve the legitimate interests identified by the

defendant. Id. at 1410 n.4 (quoting 7 P. Areeda, Antitrust Law ¶ 1502, at 371 (1986)). This

requires the plaintiff to prove there “were other and better ways—so-called less-restrictive

alternatives—by which the [defendant] can achieve [its] legitimate objectives with fewer harms to

competition.” Id.




                                               18
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 19 of 25




       1.1.3   Sherman Act Tying Claims under the Per Se Rule

       Undisputed Principles

       A “unique per se rule” applies to certain tying claims.             Cascade Health Sols. v.

PeaceHealth, 515 F.3d 883, 913 (9th Cir. 2008). If the Court were to conclude that the tying claim

here could be subject to per se analysis, Epic would have to prove the following elements:

    First, Epic must prove that “two separate product markets have been linked” through the

       alleged tying of two separate and distinct products. Jefferson Parish Hospital Dist. No. 2

       v. Hyde, 466 U.S. 2, 21 (1984).

    Second, Epic must prove “the existence of a tie” by showing that Apple “explicitly or

       implicitly imposes conditions linking the sale of a tying product with the sale of the tied

       product.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1178 (9th Cir. 2016).

    Third, Epic must prove Apple possessed market power in the tying product market, Illinois

       Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 46 (2006), and that as a result Epic “was

       ‘coerced’ into buying the tied products from [Apple],” Cascade Health Sols., 515 F.3d at

       900; see also Paladin Assocs. v. Mont. Power Co., 328 F.3d 1145, 1159 (9th Cir. 2003)

       (“Essential to . . . a tying claim is proof that the seller coerced a buyer to purchase the tied

       product.”).

    Fourth, Epic must prove that the tying arrangement affects a ‘not insubstantial volume of

       commerce’ in the tied product market.” Cascade Health Sols., 515 F.3d at 913.

    Fifth, Epic must prove that the tying arrangement had a “pernicious effect on competition”

       in the tied product market. In re eBay Seller Antitrust Litig., 545 F. Supp. 2d 1027, 1034

       (N.D. Cal. 2008); see also In re Webkinz Antitrust Litig., No. C 08-1987 RS, 2010 WL




                                                 19
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 20 of 25




       4168845, at *2 (N.D. Cal. Oct. 20, 2010) (plaintiff must “prove facts showing a significant

       negative impact on competition in the tied product market.”).

If Epic establishes each of these elements, Apple “may defend itself by an affirmative showing of

business justification.” United States v. Mercedes-Benz of N. Am., Inc., 517 F. Supp. 1369, 1378

(N.D. Cal. 1981).




                                               20
       Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 21 of 25




                1.1.3.1 Per Se Tying, Elements 1-3: Separate Products, the Tie, and Market
                Power and Coercion

        Because the first three elements of this analysis mirror those in the rule of reason analysis,

the parties do not repeat their discussions here.3




 3
     The parties’ discussions of these elements are supra pp. __.

                                                 21
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 22 of 25




               1.1.3.2 Per Se Tying, Element 4: Foreclosure of a Not Insubstantial Volume
               of Commerce

       Undisputed Principles

       A tying arrangement must foreclose a “substantial amount of interstate commerce.”

Digidyne Corp. v. Data Gen. Corp., 734 F.2d 1336, 1347 (9th Cir. 1984). This test focuses on the

absolute dollar amount of the commerce affected—specifically including the total volume of sales

tied in the sales policy under challenge, not the portion of this total accounted for by the particular

plaintiff who brings suit. ABA Antitrust Section, Antitrust Law Developments 195 (8th ed. 2016);

see also DataGate, Inc. v. Hewlett-Packard Co., 60 F.3d 1421, 1424 (9th Cir. 1995) (sales of

$100,000 per year deemed to be not insubstantial volume of commerce). There is no foreclosure

where “the tied product is completely unwanted by the buyer,” Blough v. Holland Realty, Inc., 574

F.3d 1084, 1090 (9th Cir. 2009), or alternative channels permit consumers to purchase the tied

goods or services separately, Roy B. Taylor Sales, Inc., 28 F.3d at 1383.




                                                  22
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 23 of 25




              1.1.3.3 Per Se Tying, Element 5: Pernicious Effect and Lack of Any
              Redeeming Value

       Undisputed Principles

       In addition, “[t]he Ninth Circuit has adopted the pernicious effect requirement.” In re eBay

Seller Antitrust Litig., 545 F. Supp. 2d 1027, 1034 (N.D. Cal. 2008) (citing Siegel v. Chicken

Delight, 448 F.2d 43, 47 (9th Cir. 1971)); see also In re Webkinz Antitrust Litig., 695 F.Supp.2d

987, 995 (N.D. Cal. 2010) (“Plaintiffs must plead a ‘pernicious effect on competition and lack of

. . . any redeeming value.’”); Sidibe v. Sutter Health, 4 F. Supp. 3d 1160, 1178 (N.D. Cal. 2013)

(same); Smith v. eBay Corp., No. C 10-03825 JSW, 2012 WL 27718, at *6 (N.D. Cal. Jan. 5, 2012)

(same). This requires the plaintiff to “prove facts showing a significant negative impact on

competition in the tied product market.” In re Webkinz Antitrust Litig., No. C 08-1987 RS, 2010

WL 4168845, at *2 (N.D. Cal. Oct. 20, 2010).




                                               23
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 24 of 25




               1.1.3.4 Per Se Tying: Business Justification Defense

       Undisputed Principles

       In a per se tying case, a defendant may establish a business justification defense by

producing evidence that the tie-in was “implemented for a legitimate purpose” and “no less

restrictive alternative is available.” Betaseed, Inc. v. U & I Inc., 681 F.2d 1203, 1215 (9th Cir.

1982); see also Fortner Enterps., Inc. v. U.S. Steel Corp., 394 U.S. 495, 506 (1969) (recognizing

that a plaintiff may not prevail at trial if a tying arrangement “serves legitimate business

purposes”); Mozart Co. v. Mercedes-Benz of N. Am., Inc., 833 F.2d 1342, 1352 (9th Cir. 1987)

(“Courts permit a business justification defense to tying claims because of a frank recognition that

a package transaction with substantial justifications and few harmful effects should not be

condemned.”); Moore v. James H. Matthews & Co., 550 F.2d 1207, 1217 (9th Cir. 1977) (similar).

       A procompetitive business justification is “a nonpretextual claim that [defendant’s]

conduct is indeed a form of competition on the merits because it involves, for example, greater

efficiency or enhanced consumer appeal.” United States v. Microsoft Corp., 253 F.3d 34, 59 (D.C.

Cir. 2001). To that end, a defendant may justify a tying arrangement with evidence that it was

designed to assure quality control, protect goodwill, maintain product quality, or reduce costs,

among other things. See Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 484 (1992)

(reducing costs); Mozart Co., 833 F.2d at 1349 (quality control and goodwill); Carpa, Inc. v. Ward

Foods, Inc., 536 F.2d 39, 47 (5th Cir. 1976) (product quality).

       The tying arrangement also must be “reasonably necessary to achieve that interest.” ABA

Model Civil Jury Instrns. Ch. 2.E.11 (2016). So even if alternatives existed, a tying arrangement

is justified if it was the least expensive and most effective means to achieving the defendant’s




                                                24
      Case 4:20-cv-05640-YGR Document 230-2 Filed 01/04/21 Page 25 of 25




legitimate aim. Mozart Co., 833 F.2d at 1349-51. The Court has “substantial latitude” in

“evaluating business justifications.” ABA Model Civil Jury Instrns. Ch. 2.E.11, notes (2016).




                                               25
